Citation Nr: 1600802	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 23, 2011.


REPRESENTATION

Veteran represented by:	Susan Saidel, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In March 2011, the Board remanded the appeal for further evidentiary development. 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

The Veteran's service-connected disabilities precluded him from obtaining and following a substantially gainful occupation effective September 1, 2006.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met effective September 1, 2006.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided a pre-adjudication VCAA notice by letter dated in April 2006.  The Veteran was notified of the evidence needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings, and for the effective date of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In March 2011, the Board remanded the Veteran's claim to obtain VA treatment records since April 2005, to adjudicate the issue of entitlement to service connection for residuals of traumatic brain injury, and to afford the Veteran with a VA examination to determine whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The AOJ completed the required development.  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was afforded VA examinations in June 2006, January 2009, and April 2011.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When the Veteran filed his claim for a TDIU in April 2006, he was service-connected for the following disabilities:  enucleation of the right eye, rated as 40 percent disabling; residuals of fascial removal of the right thigh, dermis fat, and right buttock, rated as 40 percent disabling; residual scars of the face, rated as 30 percent disabling; loss of a sense of smell, rated as 10 percent disabling; traumatic brain injury (TBI), rated as 10 percent disabling; and, residuals of multiple fractures of the skull and face, rated as noncompensable.  The Veteran had a combined disability rating of 80 percent effective March 26, 2004.  Hence, the Veteran met the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) at the time he filed his claim in April 2006.  The Veteran is currently in receipt of a TDIU effective March 23, 2011.

Accordingly, the remaining question is whether he was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities prior to March 23, 2011.

In June 2006, the Veteran was afforded VA examinations to determine the severity of his service-connected disabilities.  The VA examiner concluded that the Veteran's residuals of fascia removal of the right thigh did not affect daily activities. 

In the February 2007 notice of disagreement, the Veteran asserted that he was forced to quit his job as a bus driver due to medication he was prescribed for his service-connected right thigh and right buttock disabilities.  

In January 2007, the Veteran's last employer completed a VA Form 21-4192.  The employer indicated that the Veteran last worked on August 31, 2006.  The medication that the Veteran was taking for his right thigh, right buttock, right leg, and hip problems was cited as the reason for the termination of employment.  Prior to the Veteran's termination, he was employed 40 hours per week as a bus driver and aide.

The Veteran submitted a January 2007 private medical opinion from Dr. W.A.  He reported that the Veteran presented with chronic pain and multiple impairments that were the result of a 1979 in-service automobile accident.  The Veteran endorsed chronic pain and mobility defects since his automobile accident.  Dr. W.A. noted that the Veteran was following a VA pain management program.  On examination, the Veteran's right lower extremity showed marked atrophy over the proximal and right lower extremity.  Range of motion at hip and knee was restricted.  The lumbar spine showed diffuse tenderness with restricted range of motion.  Deep tendon reflexes were hypoactive over the right lower extremity.  Dr. W.A. concluded that chronic pain and mobility deficits rendered the Veteran totally and permanently disabled. 

In January 2009, the Veteran was afforded a VA examination to determine whether his service-connected disabilities prevented him from maintaining substantially gainful employment.  The VA examiner stated that the Veteran experienced chronic pain and muscle weakness since his accident.  He noted that the Veteran was followed by outside physicians for pain management with morphine and Percocet.  The VA examiner highlighted that there were no flare-ups of the residuals of his muscle injury.  However, the Veteran experienced problems with his knees and lower back related to compensating for his muscle injury.  The Veteran was able to sit comfortably as well as walk.  The VA examiner noted that "jerky movements" of the bus aggravated the Veteran's back pain.  The Veteran's functional impairment was identified as raising the leg against resistance and climbing stairs.  Activities of daily living were not impaired.  Although the Veteran was unable to work as a bus driver, the VA examiner noted that the Veteran was able to do sedentary activities.

In April 2011, the Veteran was afforded another VA examination.  The VA examiner opined that it was at least as likely as not that the Veteran's service-connected buttocks injury, facial scars, loss of sense of smell, and the loss of his eye prevented him from obtaining substantially gainful employment.  The VA examiner elaborated that the Veteran had an antalgic gait with chronic pain and that he needed narcotics for pain control. 

The Veteran's assertion that his service-connected disabilities required the use of pain medication that rendered him unemployable prior to March 23, 2011, is supported by the April 2011 VA medical opinion and the January 2007 private medical opinion.  The Board is aware that the January 2009 VA examiner indicated the Veteran could perform sedentary employment.  However, the VA examiner did not address the effect of the Veteran's pain medication on his ability to maintain substantially gainful employment, sedentary or otherwise.

The Board finds that the weight of the evidence supports a TDIU as the Veteran's service connected disabilities precluded him from substantially gainful employment effective September 1, 2006.  Prior to September 1, 2006, the Veteran was gainfully employed working 40 hours per week as a bus driver and aide.  Therefore, the claim for a TDIU is granted effective September 1, 2006.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted effective September 1, 2006. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


